Citation Nr: 1332350	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected anxiety disorder.  

REPRESENTATION

Appellant represented by:	Byron L. Dinkla, Agent


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from April 1966 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran also filed a notice of disagreement as to the initial rating assigned for bilateral hearing loss.  A statement of the case was issued as to that issue in March 2013.  Thereafter, no VA Form 9 or other communication that might be construed as a substantive appeal as to the issue of a higher initial rating for bilateral hearing loss was received from the Veteran or his representative.  Therefore, this issue was not perfected and is not on appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).  


REMAND

Review of the Veteran's claims file reveals that VA treatment records remain outstanding.  In a June 2013 VA examination report, the examiner refers to February 2013 and May 2013 psychiatric treatment records that are not currently part of the Veteran's file.  Although there are some VA mental health records in the paper and electronic claims files, they do not appear to be complete.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of any outstanding VA mental health treatment records, specifically to include any records from the VA Medical Center in Tampa, Florida, from 2009 forward.  All requests and all responses, including negative responses, must be documented in the claims file.  Requests for VA records from must continue until a determination is made that the records sought do not exist or that further efforts to obtain those records would be futile.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  After securing any available records, the Veteran should be scheduled for another VA examination to determine the severity of his service-connected psychiatric disability.  Testing should be conducted with a view toward determining whether there is any exaggeration of symptoms or malingering as was suspected at the June 2013 VA examination.  Assessments regarding the effect of service-connected psychiatric symptoms on occupational and social functioning should be made with specific regard given to the level of exaggeration of symptoms or malingering.  In other words, the examiner's assessment of impairment and assignment of a global assessment of function (GAF) score should specifically account for any identified exaggeration or malingering.  (If the examiner determines that there is exaggeration and/or malingering, the assessment of functional impairment and GAF score should be based only on truly disabling actual symptoms, not exaggerated ones.  This should be noted in the examination report.)

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

